In a proceeding to compel the respondent Board of Elections (1) to place the names of candidates for Party positions and for nomination for public office, in the Democratic Party Primary Election to be held on June 23, 1970, in vertical rather than horizontal form or, (2) in the alternative, to place the name of appellant, who :b a candidate for the Party position of State Committeeman for the 8th Assembly District, Nassau County, upon the same line as any and all other candidates for Party positions or for nomination for public office, the appeal is from a judgment of the Supreme Court, Nassau County, entered June 11, 1970, which directed (1) that the respondent Board of Elections place appellant’s name on ballot in horizontal position to the names of all other candidates on the Democratic “B” Row or line “if this be physically possible” and (2) that, if that “ becomes a physical impossibility or impraeticality ”, it rearrange the ballot to “ one column for each of the 6 offices ” (five public offices and one Party position) with the candidates’ names “ one above the other in accordance with the priority previously determined between the candidates.” Judgment affirmed, without costs. No opinion. Christ, P. J., Rabin, Hopkins, Kleinfeld and Brennan, JJ., concur.